DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 5, 6, 12, and 18 are objected to because of the following informalities:
On line 13 of claim 5, --a-- should be inserted before “plan” for grammatical purposes.
On lines 4-5 of claim 6 and 18 respectively, each occurrence of “in which the first conductive is provided” should be deleted to improve claim language clarity and avoid potential 112 issues therein.
On line 2 of claim 12, --by-- should be inserted before “plurality” for grammatical purposes.
Claim 18 is the same as claim 6 and thus claim 18 should be canceled.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, 11-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuyura et al. US 2004/0046621.
As per claims 1-2, 8, and 11-14, Fuyura et al. discloses in Figs. 1-8 a stacked composite filter device (e.g. multiplexer which includes filter 1) comprising:
as per claims 1-2, a stacked body (e.g. insulating layers 201-216) including a first region (e.g. region between layers 201 and 206) and a second region (e.g. region between layers 206 and 210) that are different from each other; a first filter (e.g. high pass filter 12) including a first inductor (e.g. inductor L12) and having a first pass band (Fig. 3 and Paragraph 35, band which passes frequencies f3 and f4), the first filter being provided in the first region (Paragraph 52; The elements within the high pass filter are provided between layers 201 and 206 in Fig. 8.); a second filter (e.g. low pass filter 11) including a second inductor (e.g. inductor L11) and having a second pass band on a lower frequency side than the first pass band (Fig. 3 and Paragraph 35, band which passes frequencies f1 and f2; The “second pass band” is on a lower frequency side than the “first pass band”.), the second filter being provided in the second region (Paragraph 51; The elements within the low pass filter are provided between layers 201 and 206 in Fig. 8.); and a first conductive structure (e.g. through-holes 128, 122, and 117) that extends in a stacking direction of the stacked body (e.g. vertical stacking direction) and includes one end grounded (A bottom end of each of the holes 128, 122, and 117 is connected to ground electrode 113.), the first conductive structure being provided in an area that is in the first region and adjacent to the second region (The through-hole 128 is provided between layers 203 and 206 (i.e. “within an area that is in the first region”). The defined “area” is necessarily adjacent to the “second region” between layers 206 and 210.); wherein the first conductive structure is provided in the area that is in the first region and adjacent to the second region and another end of the first conductive structure is connected to the first inductor (As stated in Paragraph 56, hole 128 is part of inductor L34. As shown in Figs. 1, 2, 6, and 8, a top end of hole 128 of inductor L34 is electrically connected to inductor L12 via capacitor C37, terminals 30 and 14, and capacitor C14.);
as per claim 5, a stacked body provided by stacking a plurality of dielectric layers (e.g. insulating layers 201-216) and including at least one each of first and second inductor patterns (e.g. inductors L12 and L11 respectively) and at least two each of first and second capacitor patterns (e.g. capacitance electrodes 137, 136 and capacitance electrodes 129 and 123) each provided between predetermined layers of the plurality of dielectric layers, and at least one first conductive structure (e.g. through hole 143) penetrating at least one of the plurality of dielectric layers (e.g. insulating layer 207); first, second, and third signal electrodes (e.g. terminals 102, 109, and 111) located on a bottom surface (e.g. top surface of layer 216 of the body comprised of layers 201-216) of the stacked body; and a grounding electrode (e.g. ground terminal 101); wherein a first filter (e.g. high pass filter 12) including the first inductor pattern (e.g. inductor L12) and the first capacitor patterns (e.g. capacitance electrodes 137 and 136) and having a first pass band (Fig. 3 and Paragraph 35, band which passes frequencies f3 and f4) is provided between the first signal electrode and the second signal electrode (The filter 12 is disposed between terminals 102 and 109.); a second filter (e.g. low pass filter 11) including the second inductor pattern and the second capacitor patterns (e.g. capacitance electrodes 129 and 123) and having a second pass band on a lower frequency side than the first pass band is provided between the first signal electrode and the third signal electrode (Fig. 3 and Paragraph 35, band which passes frequencies f1 and f2; The “second pass band” is on a lower frequency side than the “first pass band”. The filter 11 is disposed between the terminals 102 and 111.); the first filter and the second filter do not overlap with each other when the stacked body is viewed in a stacking direction of the plurality of dielectric layers (The first filter 12 is disposed in a “first” region between layers 206 and 210 and the second filter 11 is disposed in a “second” region between layers 201 and 206. The “first” region is disposed below the “second” region and therefore the filters do not overlap each other when viewing the filter in a stacking direction.); and the first conductive structure includes one end grounded (e.g. bottom end of hole 143 is connected to ground 136) and another end connected to one of the first inductor patterns (As stated in Paragraph 55, hole 143 is part of inductor L33. Thus, a top end of hole 143 of inductor L33 is electrically connected to inductor L12 via capacitor C34, terminal 30, terminal 14, and capacitor C14.), and is provided between at least one of the first capacitor patterns and at least one of the second capacitor patterns (Hole 143 is provided between capacitance electrodes 137 and 123.);
as per claims 6 and 18, wherein, when the stacked body is viewed from a direction orthogonal to the stacking direction, at least a portion of the first capacitor patterns and at least a portion of the second capacitor patterns are provided on different dielectric layers (Capacitance electrodes 137 and 123 are provided on different insulating layers as shown in Fig. 8.); 
as per claim 8, a stacked body including a plurality of dielectric layers (e.g. insulating layers 201-216) and a plurality of conductor layers (e.g. corresponding electrode layers disposed thereon) that are stacked; a first filter (e.g. high pass filter 12) including a first inductor (e.g. inductor L12) and a first capacitor (e.g. capacitor C13); a second filter (e.g. low pass filter 11) including a second inductor (e.g. inductor L11) and a second capacitor (e.g. capacitor C11); a grounding conductor (e.g. ground electrode 113) connected to a ground potential; and a conductive structure (e.g. through-hole 128) that extends in a stacking direction of the stacked body (e.g. vertical stacking direction); wherein the first filter and the second filter are provided in a first region (e.g. region between layers 201 and 206) and a second region (e.g. region between layers 206 and 210) that are different from each other, respectively, when viewed in a plan view in the stacking direction; the conductive structure electrically connects the first inductor to the grounding conductor and is arranged in an area that is in the first region and adjacent to the second region (As stated in Paragraph 56, hole 128 is part of inductor L34. As shown in Figs. 1, 2, 6, and 8, a top end of hole 128 of inductor L34 is electrically connected to inductor L12 via capacitor C37, terminals 30 and 14, and capacitor C14. Thus, the inductor L34 electrically connects the inductor L12 to ground via capacitor C14, terminals 30 and 14, and capacitor C37.);
as per claim 11, wherein the conductive structure further includes a second via conductor (e.g. through-hole 122) that includes one end not connected to the first inductor (A top end of hole 122 is not directly connected to the inductor L12.) and another end connected to the grounding conductor (A bottom end of hole 122 is connected to ground 113.);
as per claim 12, wherein the first conductive structure is defined by a plurality of first via conductors (e.g. through-holes 128, 122, and 117) that each extend in the stacking direction of the stacked body and each have one end grounded (A bottom end of each of the holes 128, 122, and 117 is connected to ground 113.);
as per claim 13, wherein the first conductive structure is defined by a plurality of first via conductors (e.g. through-holes 128, 122, and 117) that each extend in the stacking direction of the stacked body and each have one end connected to the first inductor (A top end of each of the holes 128, 122, and 117 is electrically connected to the inductor L12.); and
as per claim 14, wherein the first filter includes a first capacitor (e.g. capacitor C13) and a second capacitor (e.g. capacitor C14) connected in series; and the first conductive structure is connected between ground and a node between the first capacitor and the second capacitor (Paragraph 56 and Figs. 1, 2, and 6; Holes 128, 122, and 117 are a part of inductor L34. The inductor L34 is connected between ground shown in Fig. 6 and a node between capacitors C13 and C14.).
Allowable Subject Matter
Claims 3-4, 7, 9-10, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843